DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in line 4, “generated alternating currents” should apparently read --generated multiple alternating currents--.  Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities: in each claim, “data base” should apparently read --database--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the generating multiple alternating currents of different frequencies" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not positively recite generating the multiple alternating currents, and also does not recite that they are of different frequencies.
Claim 2 also recites the limitations "the frequency domain" and “the time domain” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the received signals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited received alternating voltage signals.
Claim 5 recites the limitations "the calculating" in line 1 and “the resistance and capacitance values” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the frequency range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the generating multiple alternating currents of different frequencies" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not positively recite generating the multiple alternating currents, and also does not recite that they are of different frequencies.
Claim 9 also recites the limitation “the time domain” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitations "the period" and “the received signals” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations "the peripheral tissues’ resistance" in line 2 and “the complex impedance” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations "the resistance and capacitance values" in line 2 and “the peripheral tissues” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation “the processors” in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 10 recites “at least one processor.”
Claim 17 also recites the limitation “the resistance and capacitance values” in line 2.  It is not clear if this refers to the resistance and capacitance values of the targeted tissues, the resistance and capacitance values of the peripheral tissues, or both.
Claim 20 recites the limitation “the time domain” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (U.S. Pub. No. 2016/0310013 A1; hereinafter known as "Levy").
Regarding claim 1, Levy discloses a non-invasive method to detect characteristic information of internal body tissues, to capture changes of bodily fluid, blood flow, and cardiovascular circulation (Abstract; [0064]), the method comprising: transmitting generated multiple alternating currents into a human or animal body to produce multiple alternating voltage signals ([0015]; [0062]; [0066]; [0075]), receiving the alternating voltage signals as modulated by tissues’ changes in the human or animal body ([0015]; [0065]), amplifying and digitizing the received alternating voltage signals into digital signals ([0089]; [0092]; [0159]), pre-processing the digital signals, the pre-processing further comprising demodulating, filtering, and separating the digital signals ([0012]; [0015]; [0065]; [0079]-[0089]), and estimating states of targeted tissues ([0027]-[0032]; [0101]; [0139]; [0142]).

Regarding claim 10, Levy discloses a system to implement the method of claim 1 (Abstract; Fig. 3) wherein the system comprises a terminal and at least one processor, wherein the terminal comprises a generator 14 to generate multiple alternating currents of different frequencies ([0062]; [0066]-[0069]; [0075]), at least one transducer to transfer the generated multiple alternating currents into a human body 18 or animal body and receive the alternating voltage signals modulated by the tissues’ changes in the human or animal body ([0062]; [0065]; [0186]), at least one amplifier to amplify the received alternating voltage signals as amplified signals and at least one ADC to digitize the amplified signals into digital signals ([0089]; [0092]; [0159]), and a pre-processing module 20 to pre-process the digital signals by demodulating, filtering, and separating the digital signals ([0012]; [0015]; [0065]; [0079]-[0089]; [0187]), wherein the at least one processor is configured to estimate states of targeted tissues ([0027]-[0032]; [0037]; [0091]; [0101]; [0139]; [0142]).
Regarding claims 18 and 19, Levy discloses a database to store results from the at least one processor, the at least one processor configured to retrieve the results, wherein the database enables monitoring of the system in a real-time mode or an offline mode ([0037]; [0065]; [0070]; [0090]).

Claims 1, 9, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osypka et al. (U.S. Pub. No. 2007/0043303 A1; hereinafter known as "Osypka ").

Regarding claim 9, Osypka discloses that the generating multiple alternating currents of different frequencies simultaneously comprises summing multiple alternating currents of different frequencies in the time domain using digital signal processing technologies, wherein the multiple alternating currents of different frequencies are periodic (Figs. 1c-1g; [0109]-[0115]).
Regarding claim 10, Osypka discloses a system to implement the method of claim 1 (Abstract; Figs. 1a-1b) wherein the system comprises a terminal and at least one processor, wherein the terminal comprises a generator 42 to generate multiple alternating currents of different frequencies ([0062]), at least one transducer 12/14/16/128 to transfer the generated multiple alternating currents into a human body 10 or animal body and receive the alternating voltage signals modulated by the tissues’ changes in the human or animal body ([0059]; [0063]-[0065]), at least one amplifier 50 52 to digitize the amplified signals into digital signals ([0063]; [0065]), and a pre-processing module 100 to pre-process the digital signals by demodulating, filtering, and separating the digital signals, wherein the at least one processor is configured to estimate states of targeted tissues ([0081]).
Regarding claim 20, Osypka discloses that the generator is configured to sum multiple alternating currents of different frequencies in the time domain using digital signal processing technologies, wherein the multiple alternating currents of different frequencies are periodic (Figs. 1c-1g; [0109]-[0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as applied to claim 1 above, and further in view of Hovorka (U.S. Pub. No. 2010/0094175 A1).
Regarding claim 2, Levy discloses the invention as claimed, see rejection supra, and further discloses simultaneous generating multiple alternating currents of different frequencies using digital signal processing techniques, wherein the multiple alternating currents of different frequencies are periodic (([0015]; [0062]; [0066]-[0069]; [0075).  Levy fails to disclose generating the currents from the frequency domain to the time domain.  Hovorka discloses a method for digital signal processing wherein a signal is converted from the frequency domain to the time domain with an inverse Fourier transform ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levy with an inverse Fourier transform, as taught by Hovorka, in order to convert the currents from the frequency domain to the time domain.
.

Allowable Subject Matter
Claims 4-7 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4-7, none of the prior art of record teaches or reasonably suggests such separating resistance and capacitance of peripheral tissues from that of targeted tissues calculated from complex impedance of multiple frequencies, in combination with the previously recited steps.  Regarding claims 11-16, none of the prior art of record teaches or reasonably suggests such a math accelerator, in combination with the previously recited system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791